Citation Nr: 1503959	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a cervical spine condition.  

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for hypertension.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the May 2010 rating decision, the RO denied the Veteran's petition to reopen his claims seeking service connection for hypertension and the cervical spine disability.  In the October 2010 rating decision, the RO denied the Veteran's claim for service connection for hepatitis C.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA claim processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In November 2014, the Veteran testified at a videoconference hearing conducted before the undersigned at the Seattle RO.  A copy of the transcript has been associated with the claim folder.  

The Veteran originally executed his power of attorney in favor of AMVETS in the January 2003 VA Form 21-22.  In a May 2005 VA Form 21-22, the Veteran appointed the Disabled American Veterans has his representative.  Then, in a June 2013 VA Form 21-22, the Veteran appointed the African American Posttraumatic Stress Disorder (PTSD) Association as his representative, thereby revoking the earlier power of attorney.  In a subsequent VA Form 21-22 dated in November 2014, the Veteran appointed the Veterans of Foreign Wars of the United States as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

To establish jurisdiction over the issues of hypertension and the cervical spine disability, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for hypertension and the cervical spine disability.  Thus, the Board is granting this aspect of the Veteran's appeal.  

However, the underlying de novo claim for service connection for hypertension, as well as the claim for service connection for hepatitis C will both be addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied service connection for hypertension on the basis that the evidence did not show that this condition was incurred in, or aggravated by military service, or had existed continuously since separation from service.  

2.  Additional evidence received since the June 2003 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  

3.  By a March 2005 rating decision, the RO denied a petition to reopen a claim for service connection for the cervical spine disability, on the basis that the evidence did not show that this condition was incurred in, or aggravated by, military service, or had existed continuously since separation from service.  

4.  The evidence received since the March 2005  rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability and raises a reasonable possibility of substantiating that claim.  

5.  Competent evidence of record associates the Veteran's cervical spine disorder with his period of military service.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied service connection hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

2.  The evidence received subsequent to the June 2003 rating decision is new and material, and the previously denied claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The March 2005 rating decision which denied service connection for the cervical spine disability final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

4.  The evidence received subsequent to the March 2005 rating decision is new and material, and the previously denied claim for service connection for this disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

5.  The Veteran has a cervical spine disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  In addition, the Board is granting the underlying claim for service connection for a cervical spine disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

Claims to Reopen

In the current appeal, the Veteran maintains that his hypertension and cervical spine disorder were both incurred in service.  The Veteran also attributes his current hypertension to his PTSD.  In this regard, the Board observes that the Veteran's claim for service connection for hypertension was considered and denied in the June 2003 rating decision.  Also, the Veteran's petition to reopen his claim for service connection for the cervical spine disability was last considered and denied in the March 2005 rating decision.  The Veteran was notified of these decisions and of his appellate rights.  However, he did not submit a notice of disagreement with regard to the June 2003 rating decision, and although he did appeal the March 2005 rating decision and filed a substantive appeal following the November 2005 Statement of the Case (SOC), the VA Form 9 was dated in April 2006, and thus was not considered timely for VA purposes.  [Pursuant to 38 C.F.R. §20.302(b), a substantive appeal must be filed within 60 days from the date the AOJ mailed the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.]  

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claims.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In an August 2009 statement, the Veteran essentially requested that his claims for service connection for hypertension and a cervical spine disability be reopened.  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Although the RO did grant the Veteran's petition to reopen the claims for service connection for the above-referenced claims, the Board is not bound by these determinations and is, in fact, required to conduct an independent analysis in claims involving final rating decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the guidelines discussed below, the Board finds that the Veteran has submitted new and material evidence.  Accordingly, the claims of entitlement to service connection for hypertension and a cervical spine disability will be reopened.  

A.  Hypertension

As previously noted above, the Veteran's claim for service connection for hypertension was last considered and denied in the June 2003 rating decision.  The evidence associated with the Veteran's claims file at the time of the June 2003 rating decision included the Veteran's DD 214 and his service treatment records; his January 2003 claim seeking service-connected compensation for his claimed disorder; treatment records issued at the Madigan Army Medical Center (MAMC) and dated from August 2001 to February 2003; and the Veteran's own lay assertions.   

In the June 2003 rating action, the RO denied the Veteran's claim on the basis that the evidence failed to show that this disorder was either incurred in, or related to service, or that the Veteran had received treatment on a continuous basis for this disorder since his separation from service.  

The evidence associated with the claims file subsequent to the June 2003 rating action includes, but is not limited to, a December 1995 clinical report issued at the Ambulatory Care Clinic at the Army Medical Center; treatment records issued at MAMC and dated from March 2002 to November 2013; VA treatment records dated from August 2006 to October 2009; an April 2012 letter issued by the Veteran's physician at Madigan Army Medical Center, R.S., M.D., the December 2013 VA examination report and addendum opinion; the November 2014 Hearing Transcript, and the Veteran's own lay assertions.  

A December 1995 clinical report, which appears to have been issued at an Army Medical treatment facility, indicates that the Veteran had a history of hypertension since 1990, but had not been prescribed with any medication for it.  He was shown to have a blood pressure reading of 161/95 during this visit, and the treatment provider assessed with having hypertension.  

In a July 2009 statement, the Veteran stated that he had been diagnosed with having high blood pressure several times during his tour of duty.  He also indicated that he was currently taking medication for his hypertension and would continue taking this medication for the rest of his life.  

In the April 2012 letter, Dr. R.S. noted that he was the Veteran's physician, and had treated him at MAMC in 2003 for the various ailments he claimed to be service-connected.  He explained that the Veteran experienced hypertension during his years in the Army, and he now takes Lotrel 5/20 on a daily basis for his hypertension.  According to Dr. S., it is more likely than not that the Veteran's hypertension arose during his military service.  

This evidence is new, in that it was not previously of record.  The Board finds that the April 2012 letter provides further discussion concerning whether the Veteran's hypertension arose in service, and addresses the possibility of an etiological link between the Veteran's hypertension and service.  Because the RO in June 2003 denied the claim, in part, because the evidence did not reflect that hypertension arose in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a hypertension.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  





B.  Cervical Spine Disability

The Veteran's claim for service connection for a cervical spine disability was initially denied in the June 2003 rating decision.  He filed a petition to reopen this claim in July 2004, and a subsequent March 2005 rating decision denied the petition to reopen his claim on the basis that the evidence did not reflect that the Veteran's cervical spine disorder was incurred in service, and were clear for evidence of ongoing treatment and care for his cervical spine condition following his separation from service.  The evidence associated with the Veteran's claims file at the time of the March 2005 rating decision included the Veteran's DD 214 and his service treatment records; his January 2003 and July 2004 claims seeking service-connected compensation for his claimed disorder; treatment records issued at the MAMC and dated from August 2001 to February 2003; a January 2004 letter issued by the Veteran's physician, S.S., M.D.; and the Veteran's own lay assertions.   

A February 2002 treatment report reflects that the Veteran presented at the outpatient clinic at MAMC with complaints of numbness and temporary paralysis in both his arms.  MAMC outpatient records dated in March 2002 reflect that the Veteran underwent a magnetic resonance imaging (MRI) of the cervical spine, the impression of which revealed the presence of degenerative disk changes (DDD) from the C3-C4 level through the C6-7 level.  The Veteran was assessed with multilevel DDD and degenerative joint disease (DJD), and moderate central canal stenosis at the C4-5 level.  Subsequent clinical records issued at MAMC indicate that the March 2002 MRI report revealed findings of cervical DDD as well as a provisional diagnosis of cervical radiculopathy.  Progress notes dated in May 2002 reflect that the March 2002 cervical spine MRI results revealed moderate spondylosis at C4-5, C5-6, C6-7 with neuroforaminal narrowing.  In the January 2004 letter, Dr. S. noted that he had evaluated the Veteran in 2003, and found that the Veteran's progressively worsening cervical spine condition was consistent with his reported military duties in service.  

The evidence associated with the claims file subsequent to the March 2005 rating action includes, but is not limited to, treatment records generated at MAMC and dated from March 2002 to November 2013; VA treatment records dated from August 2006 to August 2014; an April 2009 lay statement submitted by the Veteran's former fellow serviceman; an April 2012 letter issued by the Veteran's physician at MAMC, R.S., M.D.; the November 2014 Hearing Transcript, and the Veteran's own lay assertions.  

In a May 2005 statement the Veteran described his in-service duties, and noted that his military occupational specialty (MOS) for the greater part of his military career was that of material storage and handling sergeant, and required that he move and lift equipment in excess of 70 pounds, as well as even heavier equipment such as camouflage nets, general-purpose (GP) tents, mess hall tents, generators and other items.  According to the Veteran, the constant strain and pressure associated with carrying such heavy equipment took a toll on his body, and began to manifest throughout his neck, knees, back and lower extremities.  The Veteran added that he continued to carry out his military duties and participate in the required exercises and missions for the duration of his 20 year military career despite the pain he experienced, and explained that he did not seek medical treatment because he did not want to risk missing out on promotional opportunities as a result of the medical profiles on his record.  He also explained that he did not wish to be seen as though he was not a team player.  The Veteran contends that the exercises and tasks he was required and continued to fulfill throughout his 20 year military career service, to include lifting, carrying, and balancing heavy equipment, caused his current condition, and contributed to the ongoing degeneration, weakening and deterioration of his current condition.  The Veteran further maintains that he has experienced pain and discomfort in his cervical spine region since his separation from service.  

Treatment records generated at MAMC and the VA medical center (VAMC) reflect that the Veteran has continued receiving treatment and care for his cervical spine condition throughout the years.  

In an April 2009 statement, the Veteran's friend and former fellow serviceman, W.T., noted that he and the Veteran were both stationed in Camp Hialeah in Pusan, Korea in 1984 where they were tasked with installing communication satellites.  According to W.T., in the summer of 1984, they were all participating in a game of baseball during their Unit Physical Training, when he witnessed the Veteran collide with another player while they were both trying to catch a pop fly ball.  According to W.T., both the Veteran and the other player fell, and were subsequently taken to the medical dispensary for treatment.  W.T. recalled the Veteran wearing a neck brace from the time of this injury until they left Camp Hialeah.  

In the April 2012 letter, Dr. R.S. noted that the Veteran injured his cervical spine when he ran into another serviceman while playing baseball in the Army in 1981.  According to Dr. R.S., the Veteran required a cervical collar after this incident, and now suffers from severe cervical stenosis, and will require a cervical fusion as a result.  Based on his understanding of the Veteran's medical situation, and his reported medical history, Dr. S. determined that it is more likely than not that the Veteran's cervical stenosis is a condition arising during his military service.  

Also of record is a letter from an Army neurosurgeon, dated in May 2012, wherein this surgeon notes that he clinically evaluated the Veteran for central canal stenosis in the cervical spine and essentially opined that the disability was related to the Veteran's military service.

During his hearing, the Veteran attributed his current neck condition to his military duties, which included having to carry and transport heavy items and pieces of equipment, and to his in-service injury wherein he collided with a fellow soldier during a baseball game.  According to the Veteran, he has continued experiencing symptoms of pain and stiffness in his neck as a result of these in-service occurrences and duties since service, and even though he was diagnosed with a cervical spine condition in 2000, he sought treatment for his cervical spine condition prior to his diagnosis, and specifically from "One-to-One" treatment facility in Seoul, Korea after his discharge in 1993.  See November 2014 Hearing Transcript (T.), pp. 4 - 6.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-6 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377  (2007).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the March 2005 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the Veteran's hearing testimony and lay assertions, as well as the April 2009 lay statement issued by his fellow serviceman, to be new and material evidence within the provisions of 38 C.F.R. §3.156.  Indeed, the Veteran has stated on a number of occasions that he injured his neck in service, and that his current cervical spine disorder is related to his in-service injury, as well as the military duties he performed in service.  In addition, the Veteran has described continuing symptoms of pain and discomfort in his neck region since service.  The Veteran's hearing testimony, and lay assertions of ongoing upper back/neck symptoms were not of record at the time of the March 2005 rating decision.  

The Veteran is competent and credible with respect to these assertions, and such statements relate to an unestablished fact necessary to substantiate the claim.  The April 2009 statement from W.T. further supports the Veteran's assertions and recollection of how his current cervical spine condition first manifested.  As such, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a cervical spine disability.  This aspect of his appeal is, therefore, granted.  

II.  Service Connection

The Veteran contends that his cervical spine disorder was incurred in service, and specifically relates said disorder to his military duties, which involved lifting, carrying and transporting heavy equipment, and to an in-service incident wherein he collided with one of his fellow serviceman while playing baseball.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board finds that service connection for the cervical spine disorder is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with a cervical spine disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Indeed, the post-service treatment records dated in February 2002 reflect that the Veteran was seen at the MAMC with complaints of numbness and temporary paralysis in his left arm.  A subsequent treatment report also dated in February 2002 documents a telephone conversation between the Veteran and a healthcare provider, during which time the Veteran described a three week history of episodic warmth and numbness radiating throughout both arms, which had occurred again one week prior, and once more several hours prior.  According to the Veteran, these episodes last two minutes in length, and cause his arms to become so numb that he finds it difficult to pick up a pencil.  The post-service treatment records reflect that the Veteran underwent an MRI of the cervical spine in March 2002, the results of which revealed multilevel DDD and DJD and moderate central canal stenosis at the C4-C5 level.  An April 2002 outpatient report from MAMC revealed a provisional diagnosis of cervical radiculopathy, and the May 2002 outpatient report reflects that the Veteran also had cervical spondylosis with occasional radicular symptoms.  VA treatment records dated in October 2007 reflect an assessment of chronic cervicobrachial syndrome and neck pain secondary to cervical stenosis, as well as DJD and DDD of the cervical spine.  Report of the May 2011 MRI revealed an impression of severe degenerative changes, large disc osteophyte complexes at all levels, with disk extrusion/herniations that are greatest at C3-C4, C4-C5, and C7-T1.  The report also showed the spinal canal to be moderately to severely narrowed at other levels from C3-C4 through C7-T1, with some moderate spinal cord deformity at C3-C4.  The more recent treatment records issued at MAMC and the American Lake VAMC reflect that the Veteran has continued receiving treatment and care for his cervical spine condition throughout the duration of the appeal.  These records also reflect ongoing assessments of cervical spinal stenosis, cervical neuritis, cervicalgia, and cervical spondylosis.  

Turning to the second element required for service connection, although the clinical evaluations of the Veteran were clear for any abnormalities in the cervical spine during his annual examinations, the Veteran did present at the military clinic in June 1977 with complaints of back pain after falling down the stairs and striking his back while in a twisted position.  In March 1986, the Veteran presented at the Emergency Care and Treatment Center at MAMC, and although his chief complaint focused on pain in the left shoulder, he reported to experience pain on the left side of his neck as well, and was ordered to undergo an x-ray of the cervical spine as well as an electrocardiogram (EKG), the results of which were shown to be normal.  The Veteran was assessed with having a muscle spasm.  

As to the third element required for service connection, the Board once again refers to the January 2004 VA Form 21-4138, which contains a signed statement submitted by Dr. S.S. wherein he introduced himself as the Veteran's physician at MAMC, and noted that he had recently reevaluated the Veteran in 2003.  Based on his understanding of the Veteran's medical history and MOS, his evaluation of the Veteran, and his review of the diagnostic records and medical findings, Dr. S.S. determined that the Veteran's progressively worsening cervical spine condition was consistent with his active duty deployment and his occupational duties in service, which included "carrying of heavy rucksacks and of GP medium and large tents with camouflage."  In an April 2012 letter, Dr. R.S. noted that the Veteran injured his cervical spine when he collided into another player during a in-service baseball game, and as a result had to wear a cervical collar for some time afterwards.  According to Dr. R.S., the Veteran currently suffers from severe cervical stenosis which more likely than not arose during his military service.  

As previously discussed above, the Veteran has continually related his current cervical spine disorder to his in-service experiences and injury, and in the April 2009 statement, his former fellow serviceman, W.J., attested to having witnessed the Veteran's in-service injury when he collided into one of his fellow servicemen during a baseball game while stationed at Camp Hialeah in Pusan, Korea.  According to W.J., the Veteran was subsequently taken to the medical dispensary for treatment, and placed in a neck brace for a period of time afterwards prior to leaving Korea.  The Veteran also claims to have experienced ongoing symptoms of pain and stiffness in his cervical spine since service.  

The Veteran's service personnel records reflect that he was stationed in Pusan, Korea during the summer of 1984, and further reflect that the Veteran's principal duties throughout his years of service involved the handling, management, and storage of military equipment and materials, duties which support the assertion that he was required to lift, carry and transport heavy equipment while serving in the military.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he has suffered pain in his neck since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In light of the service personnel records, and the Veteran's competent and credible assertions regarding his in-service experiences and the pain and discomfort he has experienced in his neck since his separation from service, and given that there is medical opinion evidence of a relationship between the Veteran's currently diagnosed cervical spine disorder and service, the Board finds that the third element required for service connection has also been satisfied.  And, as noted above, an Army neurosurgeon examined the Veteran in May 2012 and opined that the disability was related to the Veteran's military service.

Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, and because the Board may not inject its own interpretation of the evidence, the Board finds that the Veteran currently has a cervical spine disorder that is related to his active military service.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for a cervical spine disorder is warranted.  Therefore, the Veteran's claim of entitlement to service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for hypertension, this portion of the Veteran's appeal is granted.  

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for a cervical spine disability, this portion of the Veteran's appeal is granted.  

Entitlement to service connection for a cervical spine disorder is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Hypertension

In the present appeal, the Veteran contends that his current hypertension arose in service and/or is secondary to his PTSD.  See May 2005 and July 2009 Statement of Veteran.  During his hearing, the Veteran testified that due to suspicions of high blood pressure, he would always go to the military clinic for five day check-ups of his blood pressure.  See T., p. 8.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2014).  

The Veteran's service treatment records are absent for a diagnosis of hypertension, although they do, on occasion, reflected elevated blood pressure readings.  These readings usually occur during treatment visits wherein the Veteran is being evaluated or treated for extreme pain associated with various ailments.  Indeed, a clinical report dated on July 6, 1984 reflects that the Veteran arrived at the medical dispensary with complaints of burning, stabbing pain in his groin, at which time it was noted that he had blood pressure readings of 130/90 en route to the dispensary and 120/86, upon arriving at the dispensary.  A subsequent clinical report also dated in July 1984 reflects that that the Veteran arrived at the medical dispensary once again on July 12, 1984 with complaints of radiating pain throughout his groin and scrotum.  He was shown to have a blood pressure reading of 140/90, and a blood pressure reading of 136/80 the following day.  In March 1986, the Veteran presented at the Emergency Care and Treatment Department at MAMC Hospital with complaints of pain in his left shoulder, at which time, he was shown to have a blood pressure reading of 136/84.  What appears to be a treatment report dated in June 1980 also reflects a blood pressure reading of 130/90, and indicates that the Veteran was seen at the military hospital with complaints of abdominal pain, and a "knot [in the] LLQ (left lower quarter) of his abd."  However, the majority of the Veteran's blood pressure readings throughout his service were not considered elevated

The post-service treatment records reflect that the Veteran was first diagnosed with hypertension in December 1995.  Subsequent treatment records generated at MAMC and the American Lake VAMC in Tacoma, Washington reflect an ongoing assessment of, and treatment for, hypertension.  The Veteran underwent a five-day blood pressure check in August 2001, the results of which revealed a blood pressure reading of 115/69 (right arm) and 139/88 (left arm) on August 10, 2001; a blood pressure reading of 136/84 (right arm) and 137/85 (left arm) on August 13, 2001; a blood pressure reading of 138/87 (right arm) and 121/79 (left arm) on August 14, 2001; a blood pressure reading of 127/83 (right arm) and 148/96 (left arm), and a blood pressure readings of 140/84 (left arm) and 135/82 (right arm) on August 16, 2001.  A December 2005 health record issued at MAMC reflects an assessment of systemic hypertension, and notes that the Veteran will stop taking Norvasc and Lisinopril and start on Lotrel 5/20 instead.  The more recent treatment records from MAMC and the American Lake VAMC reflect a diagnosis of essential hypertension.  

The Board acknowledges the April 2012 statement by Dr. R.S. relating the Veteran's hypertension to his service, and noting that the Veteran had hypertension during his years in the Army.  It is clear that his opinion was not based on the evidence of record, but rather, was based solely on the Veteran's account.  The Veteran's account, however, is contradicted by the evidence of record.  Notably, although there were a few episodes of elevated blood pressure readings, the Veteran's service treatment records are absent for a diagnosis of hypertension anywhere in the records, and the Board is unclear what documentation Dr. R.S. relied upon in making this assessment.  Accordingly, because this physician's opinion is based in large measure on an inaccurate factual premise, the opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (stating that the Board must evaluate the credibility and weight of the history upon which a medical opinion is predicated). 

The Veteran was afforded a VA examination in connection to his claimed hypertension in December 2013, at which time, he provided his medical history and reported that his hypertension began while stationed in Korea in 1975, and his symptoms first started to manifest in 1980.  He further noted that his current PTSD and anxiety, along with his sleep disorder, have served to worsen his hypertension.  Upon interviewing and evaluating the Veteran, the examiner noted that the Veteran's blood pressure readings were shown to be 148/98, 146/98, and 146/98, respectively.  She diagnosed him with having hypertension, and noted that the Veteran takes 5-20 milligrams (mg) of Amlodipine and Benazepril for his hypertension.  Based on her discussion with, and evaluation of the Veteran, the examiner determined that it is less likely that the Veteran's hypertension is associated with, or caused by his PTSD.  She based her conclusion on the medical records which were absent a diagnosis of PTSD.  She further noted that the only medical records available were from 2005 to 2009, during which "he was already established for essential hypertension."  

Although the examiner provided a medical opinion concerning whether the Veteran's hypertension was secondary to his PTSD, she did not address the theory of direct service connection, and whether this disorder was incurred in, or in any way related to, his military service.  Even if the service treatment records are absent a clinical diagnosis of hypertension, a few of the clinical records do reflect elevated blood pressure readings, and the VA examiner did not address these findings nor did she discuss whether these findings may have been early manifestations of the Veteran's subsequently diagnosed hypertension.  Indeed, the examiner appears to have based her opinion on a limited review of the medical records, considering the fact that the only medical records made available to her were from 2005 to 2009.  This, coupled with Veteran's assertion that he has experienced hypertension, and/or symptoms of hypertension since service, renders the December 2013 VA medical opinion incomplete and inadequate.  As a result, the Board finds that the Veteran's claim should be remanded for a clarifying medical opinion that addresses the claims file in full, to include the service treatment records reflecting episodes of elevated blood pressure readings, and provides an etiological opinion with regard to whether the Veteran's hypertension was incurred or, or related to his military service.  

Hepatitis C

The Veteran contends that he has hepatitis C as a result of his period of active military service and has cited several risk factors associated with hepatitis C that he reportedly had exposure to during his period of active military service.  Specifically, the Veteran contends that he contracted hepatitis C while working as a mortuary assistant from 1982 to 1986 (while in service) and as a result, coming into contact with the blood and bodily-fluids of a number of casualties.  According to the Veteran, he was not required to wear any protective equipment while fulfilling these duties, and there were no policies or procedures in place to protect those working at the mortuary against blood borne pathogens.  See September 2009 Statement of Veteran.  In an August 2009 Risk Factors for Hepatitis Questionnaire, the Veteran also reported to have gotten a tattoo on his right forearm in 1973, and noted that shared toothbrushes or razor blades during service, and received a blood transfusion while stationed in Korea in 1985.  During his November 2014 hearing, the Veteran also testified that he received some of his immunization injections through jet gun inoculations that had blood on them.  

Although the service treatment records are absent any signs or diagnosis of hepatitis C, at an annual physical examination dated in August 1974, clinical evaluation of any identifying body marks, scars, and tattoos was marked as abnormal, and it was noted that the Veteran had two tattoos on the right forearm and the left upper arm.  The records also reflect that the Veteran received a number of immunization injections throughout his service, one of which was for hepatitis B in May 1990.  The record is unclear as to whether this injection, and other immunization injections he underwent were through jet gun inoculations.  The clinical records also document the Veteran's symptoms of malaise, nausea, and stomach pain throughout his years of service.  Indeed, the Veteran presented at the military clinic in August 1977 with complaints of a stomachache, cramping, nausea, vomiting, and diarrhea of two days duration.  He was seen again in March 1980 and June 1980 with complaints of malaise, abdominal pain, nausea, vomiting and diarrhea of several days duration.  A July 1982 clinical report also reflects the Veteran's complaints of diarrhea, abdominal cramps, and gas of two days duration.  He was assessed with what appears to be gastritis and/or gastroenteritis during each visit.  A clinical report dated on July 25th, but missing the year, reflects that the Veteran was referred to the Dermatology clinic to have his tattoo removed.  

The post-service treatment records include a December 1995 clinical report which documents the Veteran's reported history of hepatitis B, and his assertion of having been diagnosed with hepatitis B in 1993.  The treatment provider assessed the Veteran with hepatitis B.  However, it is unclear what medical findings the treatment provider relied upon in reaching this assessment.  It does not appear that the Veteran underwent any diagnostic tests or evaluations to determine whether he had a diagnosis of hepatitis B.  

The record is somewhat conflicting as to when the Veteran was first diagnosed with hepatitis C.  In his October 2010 notice of disagreement (NOD), the Veteran stated that he was first diagnosed with hepatitis C in 1992, but it may have been misdiagnosed as another disorder.  The Veteran also stated that he had received treatment for hepatitis C since 2002.  In a July 2009 statement, the Veteran indicated that his hepatitis C may have originally been misdiagnosed as hepatitis B in service.  During his hearing, the Veteran testified that hepatitis C was not discovered as an actual disorder until 1989, and he was officially diagnosed with this disorder in 2005.  See T., p. 3.  Review of the outpatient records issued at MAMC reflect that the Veteran had been diagnosed with hepatitis C as of November 2005.  A December 2005 outpatient report generated at this same facility reflects that the Veteran presented for follow-up treatment of his chronic hepatitis C, and review of his medical history indicated that he had been treating this disorder with weight-based pegylated interferon and ribavirin since January 2005, and exhibited a positive virologic and biochemical response to this medication.  It was further noted that after 24 weeks, the virus was virtually undetectable, and the Veteran completed a full 48 week course of pegylated inferferon and ribavirin, achieving all milestones necessary to maintain 100 percent of weight-based dosing throughout treatment.  

In an April 2006 medical statement, the Veteran's nurse practitioner, D.S., MSN, ARNP, noted that the Veteran had been diagnosed with hepatitis C in 1992, but then added that the "acquisition date of his hepatitis C is unknown."  She further noted that he completed a full course of treatment with pegylated interferon and ribavirin in 2005, with positive early viral response, but relapsed following treatment.  

A July 2009 VA hepatology clinical report generated at American Lake VAMC reflects the Veteran's diagnosis of chronic hepatitis C and further indicates that he was diagnosed with hepatitis C in 2002 at MAMC.  In the November 2012 SOC, the RO noted that the Veteran received 6 months of interferon treatment in 2002, and underwent a liver biopsy in 2004.  However, after reviewing all the available medical records scanned into VBMS and Virtual VA, the Board is unable to locate any records reflecting this type of treatment in 2002, or a liver biopsy in 2004.  In addition, the Board is unable to find any records reflecting a diagnosis of hepatitis C in 2002.  As such, the Veteran's claim for service connection for hepatitis C should be remanded so the RO can make additional efforts to retrieve these records as they are pertinent to his claim.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

During a September 2009 outpatient visit, the D.S. noted that "[b]y history" the Veteran was diagnosed with hepatitis C in 1993, and determined that careful review of his history as well as the recent literature specific to hepatitis C etiology and epidemiology, "makes it more likely than not, that he acquired the virus due to duties and assignments during his military service (e.g., blood exposure, work as morgue attendant in military.)"  Although D.S. related the Veteran's hepatitis C to his period of service, and based this on a "careful review of his history" it does not appear as though her rationale was based on an accurate and thorough review of the Veteran's documented history, in light of the fact that his service treatment records are absent any signs or treatment for, or diagnosis of hepatitis C, and given that the earliest available post-service treatment record reflecting a diagnosis of hepatitis C was dated in 2005.  The probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  The Board is not required to accept medical opinions that are based solely on recitation of history, such as these.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Therefore, the Board finds that the September 2009 medical opinion is insufficient to grant the claim and is of little probative value in this matter.  

The Veteran was afforded a VA examination in connection to his claim for hepatitis C in June 2010.  After reviewing the available medical records and conducting a physical evaluation of the Veteran, the VA examiner diagnosed him with having hepatitis C, and determined that it is less likely as not that this disorder was acquired during the Veteran's military service.  In the rationale, the VA examiner explained that review of the records revealed that the claimant had acute hepatitis B while he was in the military, "as there [is] no evidence that he developed the chronic form of the disease."  The examiner went on to reference the medical records which did not reflect whether the Veteran was tested for hepatitis C and/or whether he tested positive for hepatitis C while in the military.  According to the examiner, although the Veteran's reported military duties while working as a mortician assistant did place him at risk of contracting hepatitis C, (especially considering he did eventually contract hepatitis B, and the two conditions are contracted the same way) the records did not support this.  The examiner further noted that the first evidence of hepatitis C was not until 2004, about 10 years after his release from the military.   

After the examination report and opinion were issued, the RO asked the examiner to elaborate on the opinion provided given that hepatitis C is often asymptomatic for 10 to 20 years after infection, and the Veteran's military occupation as a mortician's assistant is a risk factor.  

In a subsequent addendum opinion also dated in June 2010, the examiner explained that while "it is in the realm of possibility that being a mortician's assistant may have placed him at risk for development Hepatitis C. . .[t]he medical records showed he was only positive for an acute infection of Hepatitis B."  The examiner reiterated that the records do not indicate why the Veteran was tested or whether or not he was tested for Hepatitis C while he was in the military.  The examiner further explained that the records reflected some inconsistencies with the history of hepatitis as "[t]he report in 2006 indicated a history of Hep B while in the military [and] the record from 2009 says Hep C while in the military."  According to the examiner, due to the lack of records and inconsistencies in the histories provided, he or she is unable to determine the most likely risk factor for the Veteran's current diagnosis of hepatitis C.  

The Board finds this opinion to be inadequate and unclear for a number of reasons.  First, although the VA examiner noted that the Veteran was first diagnosed with hepatitis C in 2004, the available evidence of record is absent a diagnosis of hepatitis C until 2005.  If there is documentation reflecting a diagnosis of hepatitis C in 2004, the Board has not been able to locate these records thus far.  Secondly, although the VA examiner attributes his inability to determine the most likely risk factor for the Veteran's diagnosed hepatitis C on the inconsistencies provided in the Veteran's medical history, to include the 2006 and 2009 report, he did not specify which 2006 report he was referring to, and the Board is unaware of a 2006 report indicating a history of hepatitis B while in the military.  If this report does exist, it does not appear to be associated with the claims file.  As previously discussed above, in the April 2006 report D.S. noted that the Veteran had a diagnosis of hepatitis C in 1992.  Moreover, the VA examiner should not rely on the medical reports provided by other treatment providers and physicians as the sole basis for his conclusion (or inability to arrive at a clear conclusion) as it is unclear whether these treatment providers had access to the claims file in full.  Rather, the examiner's opinion should be based on his own review of the medical records and information contained within, to include the service treatment records, diagnostic tests, and evaluations, which would not only clarify when the Veteran was first diagnosed with hepatitis C, but would also provide the necessary medical findings to support the diagnosis.  Finally, the Board finds the examiner's ultimate conclusion (that he is unable to determine the most likely risk factor for the Veteran's current diagnosis of hepatitis C) to be speculative, and finds that in reaching this determination, the examiner did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other explanation for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  Indeed, other than the Veteran's reported military duties while working as a mortuary assistant, the examiner did not address the other risk factors listed in the Veteran's August 2009 Risk Factors for Hepatitis Questionnaire.  The Board thus finds that the June 2010 VA examiner's opinion to be inadequate.  In this regard, the Board notes that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

For the reasons set forth above, the Board finds that an additional medical examination and opinion, which provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's left ear hearing loss.  38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any medical records pertaining to treatment the Veteran has received for either hepatitis B or hepatitis C issued at the Madigan Army Medical Center in Tacoma, Washington and dated from 2001 to 2003.  Any records pertaining to a liver biopsy conducted in 2004 should also be retrieved and associated with the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

2. Ask the Veteran to identify all locations of VA treatment or evaluation for his hypertension and hepatitis C and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto dated from August 2014 to the present.  Any records of treatment for hepatitis B or hepatitis C, and dated from 2001 to 2003, should also be retrieved and associated with the claims file.  Also, any records pertaining to a liver biopsy conducted in 2004 should also be secured and associated with the claims file.  All records obtained must be associated with the Veteran's claims file.  

3. Once these records have been obtained and associated with the claims file, refer the file to the examiner who conducted the December 2013 VA examination in connection to the Veteran's hypertension.  The claims folder, a copy of this remand, and any records on Virtual VA and VBMS must be made available to, and reviewed by, the examiner.  The examiner should specifically take note of the above-referenced service treatment records reflecting the Veteran's elevated blood pressure readings.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any hypertension diagnosed anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service.  Specifically, the examiner should address the above-referenced service treatment records reflecting elevated blood pressure readings, and discuss whether these medical findings were early manifestations, or led to the development, of any current hypertension.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he must provide a complete rationale upon which her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  

If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  The claims folder, a copy of this remand, and all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has occurred should be made in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the above-referenced treatment records documenting treatment for malaise, nausea, abdominal pain and vomiting.  The examiner should also take into account the August 2009 Risk Factors of Hepatitis Questionnaire.  

Following a throughout review of the record, the examiner is requested to set forth, to the extent possible, the date of diagnosis of the Veteran's hepatitis C.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that hepatitis C had its clinical onset in service or is otherwise related to the Veteran's military service, to include his reported risk factors, such as working as a mortuary assistant from 1982-1986; getting a tattoo on his right forearm in 1973; sharing toothbrushes or razor blades during service; receiving a blood transfusion while stationed in Korea; and receiving jet gun inoculations.  The examiner should also discuss whether the Veteran's treatment for malaise, nausea and abdominal cramping in service may have also been early manifestations of his hepatitis C, despite the fact that they were attributed to diagnoses of gastritis and gastroenteritis in service.  

In rendering these opinions, the examiner should also take note of the December 1995 outpatient report reflecting a diagnosis of hepatitis B, and address the Veteran's assertion that he may have been mistakenly misdiagnosed with hepatitis B (rather than hepatitis C) prior to his hepatitis C diagnosis.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

If the examiner finds that the Veteran's disability is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

5. After completing the above, readjudicate the issues remaining on appeal.  If any benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


